Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-18 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,087.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claims 1 and 14 of US Patent No. 10,827,087.







Claim 1 of this Application teaches:

“An image forming apparatus comprising: 
a sensor configured to detect an original; 
a scanner configured to scan the original and generate image data of the scanned original; 

an image forming unit configured to form an image on a sheet based on the image data; and 







a controller configured to control the scanner to start scanning after a standby time being passed since the sensor detects the original” 









while Claim 1 of the US Patent No. 10,827,087 teaches the same scope as follows:

“An image reading apparatus comprising: 
a scanner; 
a sensor configured to detect an original at a predetermined position; 

a controller configured to: 

determine whether or not an immediate execution mode in which no user operation is needed to cause the scanner to start scanning is set; in case the immediate execution mode is determined to be set, determine whether or not a scan start condition is satisfied, the scan start condition including the sensor detecting the original at the predetermined position; and 

upon a standby time of a predetermined amount being passed since the scan start condition is satisfied, control the scanner to start scanning.


And claim 14 also addresses: “ the image reading apparatus further comprising: 
a printer configured to form a toner image based on the image data”.



It is noted that the above marked yellow indicates that the scope or limitations that is the same scope.
Therefore, Claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,827,087. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 2-18 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,827,087.

The following is claim 1 is also rejected 35 U.S.C. 102(a)(2) as being anticipated by Machida (US Pub. No. 2019/0135564). As to claim 1, Machida teaches an image forming apparatus comprising: a sensor configured to detect an original; a scanner configured to scan the original and generate image data of the scanned original; an image forming unit configured to form an image on a sheet based on the image data (p. [0002]); and a controller (CPU 81 in fig. 3) configured to control the scanner to start scanning after a standby time being passed since the sensor detects the original (p. [0094]). Furthermore, claim 1 is also rejected 35 U.S.C. 102(a)(2) as being anticipated by Akimoto et al. (US Patent No. 7,911,641) from col. 12, line 60 to col. 13, line 7. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 and 12/18/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 03, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672